DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action. 
Claims 1-20 have been examined in this application. 
The information disclosure statement submitted on 12/06/2018 has been considered. 

Title of the Invention Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1, 19-20 are objected to because of the following informalities:  Per claim 1, the claim is written in a manner in which the limitations are not positively recited. The limitations of at least claim one do not seem to follow a clear and concise flow linking the necessary limitations to one another. The Examiner proposes amending the claims to clearly convey how the device, which comprises all of the claimed internal components (processor, owner module, separate secure element with secure element processor, etc.) is able to carry out the claim limitations in a clear and concise manner. The claim should also recite how the processor of the device is able to execute the claimed limitations in response to the secure element processor performing the claimed limitations; i.e. the processor of the device must first receive a confirmation / authentication message regarding at least the claimed associating from the secure element processor before the processor of the device at least activates the first transaction amount. 
Claim 1 is further objected to because the method claim fails to recite the owner verification module executed by a processor of a device authenticates that credential information conforms with device verification information associated with a device. 
The Examiner proposes cancelling claim 1 and focusing on claim 19 and amending claim 20 to include the additional elements in claim 19. 
	Per claim 20, the device claim recites a device comprising a first processor called the processor and a second processor called a secure element processor. The claims should be amended to recite the proper Beauregard language for each of the distinct processors within the device and reciting what the first processor does before reciting what the second processor does to provide a clearer layout of the claim. 
	Other issues would be resolved by reciting the proper Beauregard language for each of the processors in the device. 
For instance, the claim should read:
A device comprising a processor and a non-transitory memory storing instructions and an owner verification module, when executed by the processor, causes the processor to perform operations comprising: releasing the first secret element to a secure element…; and receiving, from a secure element processor, a confirmation associating an issuer element with a first transaction account; and in response to the receiving, activating the first transaction account for a transaction on the device. The claim then should capture the secure element processor the same way as the above processor and what the secure element processor performs.  

Per claim 20, the claim recites limitations carried out by “a verification module;” however, the verification module is software. Software cannot perform actions. Instead, the processor of the device executing the instructions is able to carry out the claimed limitations by executing the instructions within the verification module. 
To avoid future rejections, the Examiner proposes amending the claims to remove the verification module as the entity performing the claim limitations and instead incorporate the above proposed Beauregard language to capture the appropriate processor executing the verification module instructions to cause the appropriate processor to perform the claimed limitations.
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 1 illustrates an algorithm capturing the scope of what the inventor deems as their invention. The algorithm clearly conveys a step by step process that must be executed from top to bottom as noted by the arrows in the figure, the sequential numbering of each step, and as disclosed in the specification. The claims embody a different process, wherein the final limitation in the claim is the ability for the account to be activated to allow the user to conduct a transaction for instance. However, the figure at issue first recites a comparison protocol before reciting the associating element and in response enables the transaction account for purchases. The figure show the receiving of the secret element and the comparison of the secret element to the issuer element after the enabling/activating of the transaction account. This is clearly not possible because the transaction account is only enabled/activated only after the secret element is received and compared and the associating step is performed. The figure does not display the correct steps required to achieve the objective of enabling the transaction account for purchases using the mobile device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “wherein the issuer element is stored in an issuer credential database on the device in the secure element, and wherein an association between the issuer element and the first transaction account is stored in a table in the device.” 
Emphasis added.
It is not known how the association between the issuer element and the first transaction account can be stored in a table in the device. The device comprises at least a non-transitory memory, a secure element memory, and a database in the secure element; as recited in claim 6. Claim 6 recites that the association is stored in a table and not in any of the identified memories. Because the device is a digital device, one of ordinary skill in the art would not know how the device is able to access or establish a connection between a processor of the device and said table in order to perform the claimed limitations. The specification does not define the claimed table as a memory within the device, storing said data. 
As a result, the claim is rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Per claims 9, 11, and 14, the claims are directed to what an issuer system does. The issuer system is not within the scope of the claims which claims 9, 11, and 14 are dependent from. 
	The scope of the claims, for instance claim 1, is directed to a device and what the device performs.
	As a result, claims 9, 11, and 14 are determined to be indefinite because they fall outside the scope of the independent claims. 
	Applicant may claim the issuer system in claim 1 positively in order to potentially overcome the rejection or cancel the claims at issue. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Per claim 20, the claim recites: “the tangible, non-transitory memory having instructions stored thereon an owner verification module.” It is not clear whether the non-transitory memory stores instructions, which are different from the owner verification module, or whether the only thing stored in the non-transitory memory is the owner verification module. 
	Amending the claim to recite the tangible, non-transitory memory having instructions stored thereon and an owner verification module would overcome the rejection. 

	Claim 20 recites “a secure element” twice. It is not clear whether the secure elements are the same or different. Amending the claim to recite “the 


Double Patenting
The non-statutory double patenting obviousness rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19 and 20 of the instant Applicant are rejected on the ground of obviousness non-statutory double patenting as being unpatentable over claims 1 and 11 of Patent 10185949. Although the claims of the instant Application are not identical to claims 1 and 11 of Patent ‘949, the claims are not patentably distinct. Claims 1 and 11 of Patent ‘949 recite the additional limitation directed to verifying or authenticating credential information received by a user. As a result, it is obvious to remove the limitations directed to the verifying of the credential information to result in the instant claims. Thus, it would have been obvious to one of ordinary skill in the art to result in the claims of the instant Application.
Furthermore, the additional recited verification of the credential information is recited in claim 2 of the instant Application. 
Claims 1-20 are rejected. 

References
	U.S. Patent 10959093 to Power el al. teaches a high-level process flow according to an embodiment of the invention can be described as follows. First, an issuer validates the identity of the consumer and confirms that the consumer is authorized to receive payment account information at his mobile device. Second, the issuer securely creates the authentication code using its server computer. Third, the issuer delivers the authentication code to their mobile banking application on the consumer's mobile device. Fourth, the mobile banking application delivers the authentication code to a digital wallet provider application on the mobile device through an API (application programming interface). The digital wallet provider application in the mobile device then provides the authentication code to a remotely located digital wallet server computer. Fifth, the digital wallet server computer then delivers the authentication code to a validation entity computer, which can initiate the provisioning of payment account data or activation of the payment account in the digital wallet provider application on the mobile device. Once the digital wallet provider application on the mobile device is provisioned with payment account data, the mobile device can be permitted or authorized to conduct payment transactions.

	Foreign Application CN 106506151 to Zhang et al. teaches a password sending and receiving device for logistics distribution of an unmanned aerial vehicle. The technical scheme adopted in the device is the password sending and receiving device; the device has two types; the first type is that a receiving end directly carries authentication information to perform authentication; the second type is that the receiving end obtains the authentication information through a network; in the first type, the password sending and receiving device is composed of three parts including an authentication service information server, an electronic device for sending a password, and an electronic device for receiving the password; in the second type, a storage module is replaced by a second authentication information receiving module; a photosensitive module, an authentication module and an output module are connected in sequence; the second authentication information receiving module is connected with the authentication module; and the second authentication information receiving module is a module, which is used for performing wired receiving through a wireless or wired network, and receiving the authentication information sent by the authentication information sending module.

	U.S. Patent Application Publication 2014/0149294 to Leevendig et al. teaches a method and system for performing secure end-to-end authentication of an electronic transaction initiated by a user using a user device is provided. At least one secret element comprising payload data encrypted using at least two cryptographic keys is generated and transmitted to the user device. An image of the at least one secret element is captured and analyzed by an authentication device. The image is analyzed to extract the payload data by decrypting the payload data using at least two cryptographic keys. Geo-location of the user device and the authentication device is determined if the extracted payload data is associated with a unique URL including a string. Based on the determination, a secure page displayed on the authentication is accessed using the unique URL. Finally, the transaction is processed after verification of the transaction details on the secure page and the transaction is confirmed.

	U.S. Patent Application Publication 2008/0003977 to Chakiris et al. teaches utilizing codes that are stored on a user device and accessed to settle a transaction. Furthermore, user account information data including personal identification number may also be stored in the memory of the device. 

	U.S. Patent 7207060 to Immonen et al. teaches a system for secure ticketing in a communications device, comprising: a mobile equipment that includes a first storage device; a security element that includes a second storage device; at least one third-party device; and a processor in communication with said first storage device, said second storage device and said third-party device configured to: authenticate said security element; create and initiate at least one counter stored in said second storage device in said secure element by sending a request from said mobile equipment to create a counter in the security element and creating said counter in said security element by giving a unique counter ID and initializing a value in the counter; receive at least one electronic ticket from said third-party device and storing said at least one electronic ticket in said first storage device; redeem said at least one electronic ticket stored in said first storage device with said at least one third-party device; and update a counter value for the counter in said second storage device to correspond to the redemption of said electronic ticket with said third-party device.

	U.S. Patent Application Publication 2003/0076957 to Asokan et al. teaches a system for integrity-protected storage in a personal communication device, comprising: a first storage device; a second storage device and a processor disposed in communication with said first and said second storage device configured to: authenticate said second storage device; create a secure object to be stored in said second storage device using at least one secret key from said first storage device; and granting access to data stored in said second storage device using said secret key. The patent also teaches utilizing different memories that are tamper-resistant. 

	Authentication of user data by a mobile phone using many forms of authentication is well known in the art. Data such as biometric data or a simple PIN can be utilized to authenticate a user using a mobile device, wherein the mobile device is utilized to settle a transaction. Also, it is known in the art to utilize a smart card in communication with a mobile device, wherein the mobile device communication with the smart card to perform actions including authentication and retrieval of data. See at least Barton (PGPUB 2013/0060618). Barton for instance further highlights that a user is first authenticated by sending the user’s credential information to a secure element for authentication. Once the user is authenticated, transaction applets provide further information such as a specific AID of a transaction to facilitate a transaction with a terminal. 
		It is also known in the art to facilitate a transaction by merely requiring a user to provide their credential information. Once the user is authenticated, transaction information and related data can be provided to a terminal to complete a transaction. See at least Giobbi (PGPUB 2007/0245158). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/10/2021